PER CURIAM:
Arthur T. Powell, appointed counsel for Darrell Henderson in this revocation of supervised release appeal, has moved to withdraw from further representation of *970the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Henderson’s revocation of supervised release and sentence are AFFIRMED.